Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 27, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  161662 & (103)                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 161662
                                                                   COA: 344447
                                                                   Oakland CC: 2017-261887-FC
  MOE M. ALDOLEMY,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 11, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  immediate remand is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 27, 2021
         s0419
                                                                              Clerk